                                                                                                          Case 8:19-bk-12516-TA           Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12    Desc
                                                                                                                                           Main Document    Page 1 of 14



                                                                                                            1 Christopher R. Dryden, Esq. (SBN 234476)
                                                                                                              R. Michael Ghilezan, Esq. (SBN 282340)
                                                                                                            2 Joshua Herndon, Esq. (SBN244106)
                                                                                                              GLOBAL LEGAL LAW FIRM
                                                                                                            3 380 Stevens Avenue, Suite 311
                                                                                                              Solana Beach, California 92075
                                                                                                            4 Tel.: (888) 846-8901
                                                                                                              Fax: (888) 846-8902
                                                                                                            5 Email: mghilezan@attorneygl.com

                                                                                                            6 Attorneys for Creditors WILLIAM HARTER,
                                                                                                              MONICA HARTER, and HELP THE ONE, INC.
                                                                                                            7

                                                                                                            8
                                                                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                                                            9
                                                                                                                              CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                                                                           10
                                                                                                                In re                                         )   Case No. 8:19-bk-12516-TA
                                                                                                           11                                                 )
                                                                                                                ULTIMATE BRANDS, INC.,                        )   Chapter 7
GLOBAL LEGAL LAW FIRM




                                                                                                           12                                                 )
                                                        SOLANA BEACH, CALIFORNIA 92075




                                                                                                                                                              )
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13                   Debtor.                       )
                                                                                                                                                                  STIPULATION RE DISMISSAL OF
                                                                                                                                                              )   CREDITORS' MOTION
                                                                                         (888) 846-8901




                                                                                                           14                                                 )   REQUESTING IMPOSITION OF
                                                                                                                                                              )   MONETARY SANCTIONS
                                                                                                           15                                                 )
                                                                                                                                                              )   PURSUANT TO FRBP 9011
                                                                                                           16                                                 )
                                                                                                                                                              )
                                                                                                           17                                                 )
                                                                                                                                                              )
                                                                                                           18
                                                                                                                          WHEREAS, creditors William Harter, Monica Harter, and Help the One, Inc.
                                                                                                           19
                                                                                                                (collectively, the "Creditors"), in the above-captioned Chapter 7, filed a Motion
                                                                                                           20
                                                                                                                requesting Imposition of Monetary Sanctions Pursuant to FRBP 9011 on December
                                                                                                           21
                                                                                                                30, 2019 (ECF No. 296);
                                                                                                           22
                                                                                                                          WHEREAS, Creditors, in the above-captioned Chapter 7, filed an Amended
                                                                                                           23
                                                                                                                Motion Requesting Imposition of Monetary Sanctions Pursuant to FRBP 9011
                                                                                                           24
                                                                                                                (together with Docket No. 296, the “Motion”) on January 21, 2020 (ECF No. 318);
                                                                                                           25
                                                                                                                          WHEREAS, the Court set a hearing related to the Motion on February 11, 2020,
                                                                                                           26
                                                                                                                at 11:00 am, in Courtroom 5B before the Honorable Judge Theodor C. Albert (ECF
                                                                                                           27
                                                                                                                No. 322).
                                                                                                           28
                                                                                                                                                              1
                                                                                                                        STIPULATION RE DISMISSAL OF CREDITORS' AMENDED MOTION REQUESTING IMPOSITION OF
                                                                                                                                           MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA       Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12         Desc
                                                                                                                                       Main Document    Page 2 of 14



                                                                                                            1           WHEREAS, Mr. Richard A. Marshack in his capacity as Chapter 7 Trustee
                                                                                                            2 (hereinafter, the “Trustee”) of the Bankruptcy Estate of Ultimate Brands Inc.; and

                                                                                                            3 secured creditor 660 BVD, LLC (“660 BVD”, collectively with the Trustee and the

                                                                                                            4 Creditors, the "Parties”) each filed timely oppositions to the Motion.

                                                                                                            5           WHEREAS, the Parties have agreed to stipulate to Creditors’ dismissal of the
                                                                                                            6 Motion.

                                                                                                            7           IT IS HEREBY STIPULATED AND AGREED, by and between the Parties,
                                                                                                            8 by and through their respective counsel of record, that:

                                                                                                            9           1.     The Motion is dismissed with prejudice;
                                                                                                           10           2.     None of the Parties shall be deemed a prevailing party for purposes of
                                                                                                           11 LBR 7054-1(b).
GLOBAL LEGAL LAW FIRM




                                                                                                           12           3.     This Stipulation shall not be the basis of a request to determine a
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 prevailing party pursuant to LBR 7054-1(b)(4).
                                                                                         (888) 846-8901




                                                                                                           14           4.     The Parties agree that this dismissal shall be effective even if no order is
                                                                                                           15 entered approving this Stipulation; and

                                                                                                           16 / / /

                                                                                                           17 / / /

                                                                                                           18 / / /

                                                                                                           19 / / /

                                                                                                           20 / / /

                                                                                                           21 / / /

                                                                                                           22 / / /

                                                                                                           23 / / /

                                                                                                           24 / / /

                                                                                                           25 / / /

                                                                                                           26 / / /
                                                                                                           27 / / /

                                                                                                           28 / / /
                                                                                                                                                             2
                                                                                                                      STIPULATION RE DISMISSAL OF CREDITORS' AMENDED MOTION REQUESTING IMPOSITION OF
                                                                                                                                         MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA   Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12        Desc
                                                                                                                                   Main Document    Page 3 of 14



                                                                                                            1        5.     The February 11, 2020, hearing date with respect to the Motion shall be
                                                                                                            2 taken off-calendar as moot.

                                                                                                            3

                                                                                                            4 Dated: February 4, 2020             GLOBAL LEGAL LAW FIRM
                                                                                                            5

                                                                                                            6                                     By:
                                                                                                                                                        Joshua J. Herndon, Esq.
                                                                                                            7                                           Attorneys for Creditors WILLIAM
                                                                                                                                                        HARTER, MONICA HARTER, and HELP
                                                                                                            8                                           THE ONE, INC.
                                                                                                            9
                                                                                                                Dated: February 4, 2020           MARSHACK HAYS LLP
                                                                                                           10

                                                                                                           11
                                                                                                                                                  By:
GLOBAL LEGAL LAW FIRM




                                                                                                           12                                           Tinho Mang, Esq.
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                                                                        Counsel for Chapter 7 Trsutee,
                                                                                                           13                                           Richard A. Marshack
                                                                                         (888) 846-8901




                                                                                                           14
                                                                                                                Dated: February 4, 2020           GREENBERG GLUSKER FIELDS
                                                                                                           15
                                                                                                                                                  CLAMAN & MACHTINGER LLP
                                                                                                           16

                                                                                                           17
                                                                                                                                                  By:
                                                                                                           18                                           Keith P. Banner, Esq.
                                                                                                                                                        Attorneys for Secured Creditor,
                                                                                                           19
                                                                                                                                                        660 BVD LLC
                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26
                                                                                                           27

                                                                                                           28
                                                                                                                                                        3
                                                                                                                   STIPULATION RE DISMISSAL OF CREDITORS' AMENDED MOTION REQUESTING IMPOSITION OF
                                                                                                                                      MONETARY SANCTIONS PURSUANT TO FRBP 9011
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 5 of 14



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
380 Stevens Ave Suite 311, Solana beach, CA 92075

A true and correct copy of the foregoing document entitled (specify): STIPULATION RE DISMISSAL OF CREDITORS'
MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
February 5, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On February 5, 2020 I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

MAIL REDIRECTED TO TRUSTEE 08/13/19
DEBTOR
ULTIMATE BRANDS INC
30821 SEMINOLE PL
LAGUNA NIGUEL, CA 92677-


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on February 5, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Theodor C. Albert – via personal delivery
PRESIDING JUDGE’S COPY
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5085 / Courtroom 5B
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

   February 5, 2020  Perla D. Cuevas                          /s/Perla Cuevas
   Date                Printed Name                           Signature
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:
・Andrew K Alper aalper@frandzel.com, rsantamaria@frandzel.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 6 of 14



・Keith Patrick Banner kbanner@greenbergglusker.com,
sharper@greenbergglusker.com;calendar@greenbergglusker.com
・Frank G Blundo fgbesq@fgblundolaw.com, fgbesq@fgblundolaw.com
・Frank Cadigan frank.cadigan@usdoj.gov
・Caroline Djang caroline.djang@bbklaw.com,
julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
・Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
・Michael J Hauser michael.hauser@usdoj.gov
・M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
・D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
・Andy Kong Kong.Andy@ArentFox.com
・Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
・Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
・Robert S Marticello Rmarticello@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
・Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
・Douglas M Neistat dneistat@gblawllp.com, mramos@gblawllp.com
・Ernie Zachary Park ernie.park@bewleylaw.com
・Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
・United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
・Julie J Villalobos julie@oaktreelaw.com, oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
・Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
・David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com
・Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




2. SERVED BY UNITED STATES MAIL: continued:

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 7 of 14


MAIL REDIRECTED TO TRUSTEE
DEBTOR
ULTIMATE BRANDS INC
30821 SEMINOLE PL
LAGUNA NIGUEL, CA 92677-2456

CREDITORS
APPLEGATE
C/O DILLON GERARDI
5872 OWENS AVE STE 200
CARLSBAD, CA 92008-5518
20 LARGEST CREDITOR
AVITUS
PO BOX 2506
BILLINGS, MT 59103-2506

20 LARGEST CREDITOR
BLD CAPITAL
20377 SW ACACIA ST FLOOR 2
NEWPORT BEACH, CA 92660-0780

20 LARGEST CREDITOR
BLD CAPITAL, LLC
GARCIA RAINEY BLANK &
BOWERBANK LLP
695 TOWN CENTER DR #700
COSTA MESA, CA 92626-7187

20 LARGEST CREDITOR /
SECURED CREDITOR
CENTERPOINTE GROUP LLC
C/O FITZGERALD YAP KREIDTOR, LLP
2 PARK PLAZA STE 850
IRVINE, CA 92614-2521

20 LARGEST CREDITOR
CURTIS LOEB
C/O DAVID GURNICK
16633 VENTURA BLVD #1100
ENCINO, CA 91436-1865

20 LARGEST CREDITOR
CURTIS LOEB
C/O EVAN GOLDMAN
101 EISENHOWER PKWY STE 412
ROSELAND, NJ 07068-1055

20 LARGEST CREDITOR
DILLON GERARDI
5872 OWENS AVE STE 200
CARLSBAD, CA 92008-5518

20 LARGEST CREDITOR / POC
FRANCHISE TAX BOARD
BANKRUPTCY SECTION MS: A-340
P.O. BOX 2952
SACRAMENTO, CA 95812-2952
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 8 of 14



20 LARGEST CREDITOR
GRIFFITHS ORGANIZATION
30821 SEMINOLE PL
LAGUNA NIGUEL, CA 92677-2456

20 LARGEST CREDITOR
HAKTAN YASAR KILIC
NORDEAN LAW GROUP
245 FISCHER AVE STE D1
COSTA MESA, CA 92626-4539

20 LARGEST CREDITOR
HAPPY ROCK
560 SYLVAN AVE STE 3030
ENGLEWOOD CLIFFS, NJ 07632-
3181

20 LARGEST CREDITOR / POC
ADDRESS
INTERNAL REVENUE SERVICE
PO BOX 7346
PHILADELPHIA, PA 19101-7346

20 LARGEST CREDITOR
JOHN SHAW AND MIDORI SHAW
SHIPSHAPE COLL OF FITCHBURG
DAVID GURNICK, LEWITT
HACKMAN
16633 VENTURA BLVD, FL 11
ENCINO, CA 91436

20 LARGEST CREDITOR
JOHN SHAW AND MIDORI SHAW
C/O GARNER & GINSBURG PA
43 MAIN STREET SE SUITE 500
MINNEAPOLIS, MN 55414-1049


20 LARGEST CREDITOR
MICHAEL PATTERSON,
WHEATSTRONG ENT
DADY & GARDNER PA
5100 IDS CENTER
80S 8TH ST
MINNEAPOLIS, MN 55402-2100

20 LARGEST CREDITOR
SCOTT GRIFFITHS
30821 SEMINOLE PL
LAGUNA NIGUEL, CA 92677-2456

20 LARGEST CREDITOR
WILLIAM HARTER AND MONICA
HARTER
HELP THE ONE INC
C/O FRANCHISE LEGAL SUPPORT
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 9 of 14


30700 RUSSELL RANCH RD STE 250
THOUSAND OAKS, CA 91362-9507



SECURED CREDITOR
MAXIM COMMERCIAL CAPITAL
LLC LLC
11620 WILSHIRE BLVD STE 540
LOS ANGELES, CA 90025-1778

CREDITOR
600 ANTON BOULEVARD
C/O THREE TOWN CENTER
3315 FAIRVIEW RD
COSTA MESA, CA 92626-1610

CREDITOR / POC ADDRESS
ALEXA WICKLAS
5206 E 1ST STREET
LONG BEACH, CA 90803

CREDITOR / POC ADDRESS
ANDREA SPIELER
1717 CALIFORNIA ST, APT 4
HUNTINGTON BEACH, CA 92648

CREDITOR / POC ADDRESS
ANGELICA MARIA JIMENEZ
1221 E. BADILLO ST, APT C
COVINA, CA 9124

CREDITOR / POC ADDRESS
ANGELO PICONE
476 CEDAR DR
LIVERMORE CA 94551-6182

CREDITOR / POC ADDRESS
BONNY MARIE BENNETT
559 SAN LEON
IRVINE, CA 92606

CREDITOR / POC ADDRESS
BRIGITTE THEWES / BRIGITTE LOVE
14262 SAARINEN CT
IRVINE, CA 92606

CREDITOR / POC ADDRESS
CALIFORNIA DEPT OF TAX AND
FEE ADMINISTRATION
SPECIAL OPERATIONS BRANCH,
MIC: 55
PO BOX 942879
SACRAMENTO, CA 94279-0055

CREDITOR / POC ADDRESS
CHANEL CANTORNA
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 10 of 14


24375 JACKSON AVE, APT Q307
MURRIETA, CA 92562-1971



CREDITOR
EMPLOYMENT DEVELOPMENT
DEPT.
BANKRUPTCY GROUP MIC 92E
P.O. BOX 826880
SACRAMENTO, CA 94280-0001

CREDITOR
EQUITY RESIDENTIAL
MANAGEMENT
27105 SILVER OAK LANE
CANYON COUNTRY, CA 91387-
6332

CREDITOR / POC ADDRESS
ERIN VANDERVEEN
24561 PRISCILLA DR
DANA POINT, CA 92629-1028

CREDITOR / POC ADDRESS
GERRY GOMEZ
1440 PARK AVE
LONG BEACH CA 90804-3101

CREDITOR / POC ADDRESS
HANNAH N NELSON
321 DAISY AVE #1
LONG BEACH, CA 90802-2764

CREDITOR / POC ADDRESS
JAMES REVELS
330 S CLARK ST
ORANGE, CA 92868

CREDITOR / POC ADDRESS
JASMINE ADAMYAN
19800 MARILLA ST
CHATSWORTH, CA 91311-5620

CREDITOR / POC ADDRESS
KEVIN PEREZ
PO BOX 3973
FULLERTON CA 92834-3973

CREDITOR / POC ADDRESS
KRISTINA MASTERSON
666 W 18TH STREET, #13
COSTA MESA, CA 92627

CREDITOR / POC ADDRESS
LEENA BLAKE
38 SUNDOWN DRIVE
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 11 of 14


TRABUCO CANYON, CA 92679




CREDITOR / POC ADDRESS
MADELINE CASTILLO
1923 BROWNING CT
SAN JACINTO, CA 92583-6046

CREDITOR / POC ADDRESS
MEGAN PRATHER
6436 ALEXANDRA MEADOWS DR
FORT WORTH, TX 76131

CREDITOR / POC ADDRESS
MELISSA A COHEN
702 MIDDLEBROOK RD
FAIRLEE, VT 05045-9540

CREDITOR / POC ADDRESS
MISTY PLASCENCIA
100 CLEARBROOK LN #C
COSTA MESA CA 92626-6596

CREDITOR
ORCHARD LAKE FOREST CA LP
GREENE, FIDLER & CHAPLAN, LLP
2719 WILSHIRE BLVD FLOOR 2
SANTA MONICA, CA 90403-4835

CREDITOR / POC ADDRESS
PERLA ACOSTA
3068 KRENZ AVE
ALTADENA CA 91001-4236

CREDITOR / POC ADDRESS
REBECCA ARMELIN
719 CALIFORNIA ST, A
HUNTINGTON BEACH, CA 92648

CREDITOR
REGENCY PROPERTY MANAGEMENT
17662 IRVINE BLVD # 5
TUSTIN, CA 92780-3132

RTD 08/26/19 UTF
CREDITOR
RHVT
3131 E CAMELBACK RD STE 202
PHOENIX, AZ 85016-4599

CREDITOR / POC ADDRESS
SAMANTHA CARRASCO-GRAY
36491 YAMAS DRIVE #1107
WILDOMAR, CA 92595-9816

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 12 of 14


CREDITOR
SCHOTTENSTEIN PROPERTY GROUP
4300 E 5TH AVE
COLUMBUS, OH 43219-1816

CREDITOR
SECURITIES & EXCHANGE
COMMISSION
444 SOUTH FLOWER ST., SUITE 900
LOS ANGELES, CA 90071-2934

CREDITOR / POC ADDRESS
SIBEL ARIKAN
14562 EMERGWOOD DR
TUSTIN CA 92780-6205

CREDITOR / POC ADDRESS
TAYLOR DUNAWAY
26551 FRESNO DR
MISSION VIEJO, CA 92691-1514

CREDITOR / POC ADDRESS
THALLIA VONG
1032 GARDENIA AVE
LONG BEACH, CA 90813

CREDITOR / POC ADDRESS
WILLIAM T. DEPLACHETT
13122 ESTES CR
WESTMINSTER, CA 92683

Franchisees Via U.S. Mail
TOM TERRY
1835 NEWPORT BLVD, SUITE D-
150
COSTA MESA CA 92627

KARA DAVIDSON AND SAMER ALAMI
15 FIESTA LANE
LAFAYETTE, CA 94549

CRAIG HOWARD
18|8 AT PLAZA ANTONIO
22361 ANTONIO PKWY, SUITE E130
RANCHO SANTA MARGARITA, CA
92688


GEOFFREY SAMPSON
10543 4S COMMONS DRIVE, SUITE
176
SAN DIEGO CA 92127

PETROS BOYADZHYAN
6250 TOPANGA CANYON BLVD., SUITE
1515 WOODLAND HILLS, CA 91367

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 13 of 14


DAVID SCHLOCKMAN
4787 PGA BLVD
PALM BEACH GARDENS FL
33418

PLEZCO, INC.
SKIP & NANCY PLESNARSKI
305 BROOKHAVEN AVE, SUITE 1140
ATLANTA, GA 30319



MARIETTA AND DARRIN MORRIS
1311 JOHNSON FERRY RD., SUITE 204
MARIETTA GA 30068

JEFF EGGERT
120 S. HOUGH STREET
BARRINGTON, IL 60010

ASH SETH
2825A PFINGSTEN ROAD
GLENVIEW, IL 60026

KRISTINE GIVENS
314 YORKTOWN SHOPPING CENTER
LOMBARD, IL 60148

JEFF FORNEY
1763 FREEDOM DRIVE, SUITE
109
NAPERVILLE, IL 60563

MARK RAVENSCRAFT
1245 N. ROSELLE ROAD
SCHAUMBURG IL 60193

SUSAN HAWKINS
14550 CLAY TERRACE BLVD, SUITE 155
CARMEL IN 46032

JENNIFER THAUBERGER
1301 HERR LANE, SUITE 160
LOUISVILLE, KY 40222

JOE O’BRIEN
62 SECOND AVENUE
BURLINGTON, MA 01803

DAVID FLOYD
143 UNIVERSITY AVENUE
WESTWOOD, MA 02090

ANDREW HULSE
12063 ELM CREEK BLVD N.
MAPLE GROVE, MN 55369

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-12516-TA                     Doc 343 Filed 02/05/20 Entered 02/05/20 13:58:12                                      Desc
                                                   Main Document    Page 14 of 14


KENN STEARNS
20 PINE STREET
NEW YORK, NY 10005

CHRIS BROWN
3110 VANDERCAR WAY
CINCINNATI, OH 45209




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
